                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:15-CR-00213-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
DINO NASTASI, et al.,                  )
                                       )
                  Defendants.          )
_______________________________________)

       THIS MATTER comes before the Court on a pro se movant’s Amended Motion for

Victim Restitution. (Doc. No. 579).

       The motion is DENIED for the same reason the Court previously denied the movant’s

prior motion for restitution. See (Doc. Nos. 539, 545).

                                        Signed: September 14, 2020




     Case 3:15-cr-00213-MOC-DSC Document 580 Filed 09/14/20 Page 1 of 1
